DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to applicant’s amendment/response filed on 8/2/2022, which has been entered and made of record. Claims 1-2, 5-6, and 9-10 have been amended. No Claim has been cancelled. No Claim has been added. Claims 1-12 are pending in the application. 
Response to Arguments
Applicant’s arguments (Remarks, p. 6-7) with respect to the independent claim 1, dependent claims 5 and 9, and the other dependent claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Applicant’s arguments directed to amended limitations have been addressed in the detail rejection below with new reference by Moshfeghi. 
The arguments regarding dependent claims for the virtue of their dependency are moot because the independent claims are not allowable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "controlling to display an image of the object" in line 7.  There is insufficient antecedent basis for this limitation “the object” in the claim.
Claims 2-4 depend on Claim 1 and are rejected based on sale rationale.
Claims 5 and 9 are similar in scope to Claim1 ,and thus are rejected based on the same rationale.
Claims 6-8 depend on claim 5, and claims 10-12 depend on claim 9, and thus are rejected based on the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 5-6, 8, 9-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (US 20110199461 A1), in view of Moshfeghi (US 20150023562 A1).

Regarding Claim 1, Horio discloses A video image processing device (ABS reciting “A motion locus creation system”) comprising: 
at least one memory configured to store instructions; and 
at least one processor configured to execute the instructions to perform: 
(¶183 reciting “it is possible for display motion locus generation apparatuses 330, 410, 510, 610, and 710 used in Embodiments 3 through 8 respectively to be implemented by means of a general-purpose computer such as a personal computer, with the processing included in motion locus generation apparatuses 330, 410, 510, 610, and 710 being implemented by reading software programs corresponding to the processing of each processing section stored in computer memory, and having these programs executed by a CPU.”)
controlling to display a trajectory indicating a change in a position of an object in a video image, (Fig. 8 showing a trajectory, i.e. the motion locus L0. ¶103 disclosing to display a trajectory L0, and reciting “FIG. 8 is an example in which . . .  motion locus (path of movement) L0 having three-dimensional information for object OB1 is displayed”. Further, ¶118 reciting “ Imaging apparatus 310 is a video camera”; in addition, ¶123 reciting “Display apparatus 350 is a two-dimensional display that performs combined display of an image based on moving image data and a motion locus based on motion locus data obtained from motion locus generation section 337.”) and 
controlling to display an image of the object. (Fig. 8 showing an image of the object OB1. ¶103 disclosing to display a trajectory L0, and reciting “Motion locus L0 is formed by connecting historical positioning points of object OB1 indicated by black circles in the drawing. FIG. 8 is an example in which a human object that is object OB1 is displayed together with a motion locus.”)
However, Horio does not explicitly disclose setting an object based on a clothes color by user input.
It is well known in the art to set an object based on a clothes color. In addition, Moshfeghi teaches “In some embodiments, feature/color detection methods are used to identify and locate a human through multi-camera snapshots. For instance, a face feature, clothes' colors, height, a carry-on bag, etc., is used to uniquely identify a person, track that person across multiple video captures” (¶31). Thus Moshfeghi teaches setting a person (corresponding to an object) based on a clothes’ colors.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the device (taught by Horio) to set an object based on a clothes color (taught by Moshfeghi). The suggestions/motivations would have been to “provide accurate positioning information ” (¶5), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Horio in view of Moshfeghi discloses The video image processing device according to claim 1, wherein, 
the at least one processor controls to display images of the object at plural different points of time with the trajectory. (Horio, ¶103 disclosing displaying historical positioning points of object OB1 along the trajectory, and reciting “Motion locus L0 is formed by connecting historical positioning points of object OB1 indicated by black circles in the drawing. FIG. 8 is an example in which a human object that is object OB1 is displayed together with a motion locus.” See figs. 8, 13A, 19)

Regarding Claim 4, Horio in view of Moshfeghi discloses The video image processing device according to claim 1, wherein, 
the at least one processor controls to display the image of the object in the vicinity of a part of the trajectory. (Horio, Figs. 8, 13A, 19 showing the object OB1 displayed in the vicinity of a part of the trajectory L0/L1.)

Claim 5, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 6, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 8, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.
Claim 9, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 10, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 12, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.

Claims 3, 7, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horio et al. (US 20110199461 A1), in view of Moshfeghi (US 20150023562 A1), and in view of Marman et al. (US 20120062732 A1),

Regarding Claim 3, Horio in view of Moshfeghi discloses The video image processing device according to claim 1.
However, Horio in view of Moshfeghi does not explicitly disclose the at least one processor controls to display information of time in the vicinity of a part of the trajectory with the image of the object. 
Marman teaches “video systems and more particularly to video analytics and video signal processing for use in video surveillance systems.” (¶1). As shown in Fig. 17, time information is displayed in the vicinity of a part of the trajectory, and further, ¶103 recites “system 1300 or 1500 is operable to generate a time capsule of an object of interest representing a single image with multiple views of the object of interest over a period of time. Time capsules provide another way of compressing time corresponding to video information. FIG. 17 is a photographic image of a scene representing a time capsule of an object 1700. Video analytics 120 detect object 1700 in the scene during a sequence of video. At selected periods of time during the sequence of video, display management module 340 extracts snapshot images 1705, 1710, 1715, 1720, 1725, 1730, and 1735 from the image data produced by imager 115. For example, one snapshot image of the object is extracted every second. Specifically, display management module 340 uses the metadata generated by video analytics 120 to locate the images of object 1700 in the sequence of video. Display management module 340 is operable to continue to extract snapshot images of object 1700 until a selected event transpires (e.g., object 1700 leaves the scene or crosses outside a region of interest, a selected time period elapses). After the selected event transpires, display management module 340 superimposes images 1705, 1710, 1715, 1720, 1725, 1730, and 1735 over a background image of the scene. Preferably, display management module 340 also produces a visible time stamp for each extracted snapshot corresponding to a time when the corresponding snapshot was captured by imager 115. For example, image 1705 includes a time stamp 00:01 above it indicating that image 1705 was captured within the first second of detection of object 1700. The time stamps create a time line so the user can understand the movement of object 1700 through the scene.”
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to combine the teachings from Horio in view of Moshfeghi and Marman to display information of time in the vicinity of a part of the trajectory. The suggestions/motivations would have been that “ The time stamps create a time line so the user can understand the movement of object 1700 through the scene.” (¶103), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

Claim 7, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 11, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611